559 Pa. 111 (1999)
739 A.2d 162
COMMONWEALTH of Pennsylvania, Appellee,
v.
Daniel SARANCHAK, Appellant.
Supreme Court of Pennsylvania.
Submitted May 28, 1998.
Decided November 8, 1999.
Robert Brett Dunham, Philadelphia, for D. Saranchak.
Claude A.L. Shields, Pottsville, for Com.
Robert A. Graci, Harrisburg, for Attorney General's Office.
Before FLAHERTY, C.J., and ZAPPALA, CAPPY, CASTILLE, NIGRO, NEWMAN and SAYLOR, JJ.
Prior report: 544 Pa. 158, 675 A.2d 268.

ORDER
PER CURIAM:
AND NOW, this 8th day of November, 1999, the Order of the Court of Common Pleas of Schuylkill County dated May 28, 1997, denying the Petition for Post-Conviction Relief, is vacated and the matter is remanded to the common pleas court. Present counsel shall be permitted to file an amended petition for collateral relief within thirty days, following which the matter shall proceed in accordance with Pennsylvania Rules of Criminal Procedure 1506(e)(1) and 1509.
Jurisdiction relinquished.